Exhibit 10.2
AMENDMENT NO. 1 TO
AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT
     This Amendment No. 1 (this “Amendment No. 1”) to the Amended and Restated
Investors’ Rights Agreement, dated as of November 1, 2007 (the “IRA”) by and
among Quest Midstream Partners, L.P. (the “Company”), Quest Midstream GP, LLC
(the “GP”), Quest Resource Corporation (“QRC”) and the Investors is made and
entered into effective as of July 1, 2009, by and among the Company, the GP, QRC
and the undersigned Investors representing at least a Majority of Investors.
Capitalized terms used but not defined herein are used as defined in the IRA.
     WHEREAS, the Company, the GP, QRC and the Investors entered into the IRA;
     WHEREAS, the Company, QRC, and Quest Energy Partners, L.P. (“QELP”) have
determined that it is advisable to effect the Recombination (as defined below);
     WHEREAS, it is a condition to the Recombination that the IRA shall be
terminated on or prior to the closing of the Recombination;
     WHEREAS, Alerian has agreed to terminate its rights under Section 2 related
to its right to designate a board member;
     WHEREAS, pursuant to Section 9(b) of the IRA, the IRA may be amended by
written agreement of the Company, the GP, QRC and a Majority of Investors; and
     WHEREAS, the Company, the GP, QRC and the undersigned Investors
representing at least a Majority of Investors desire to amend the IRA as set
forth herein.
     NOW THEREFORE, the IRA is hereby amended as follows:
     Section 1. Amendment.
     (a) Section 2 of the IRA is amended and restated in its entirety as
follows:
          “2. Board Representation.
     (a) Designation of Board Member. For the period hereafter indicated, Swank
will have a right to designate one (1) natural person to serve as a member of
the Board of Directors of GP. QRC will have the right to designate the remaining
members of the Board of Directors of GP. In order to effect this right, QRC (or
its Affiliates that own Member Interests) shall vote the Member Interests in GP
owned by it in a manner so as to cause and maintain the election of the person
so designated. Swank’s right to designate a member of the Board of Directors
shall terminate upon the completion by the Company of an IPO. In addition, such
right to designate a member of the Board of Directors shall terminate at such
time (either before or after completion by the Company of an IPO) as Swank
ceases to own at least five percent (5%) of the Common Units (measured on a
fully-diluted basis that assumes that all outstanding warrants, options, rights
and

 



--------------------------------------------------------------------------------



 



securities that are at any time exercisable for or convertible into Common Units
have been so exercised or converted) held by Persons other than QRC or its
Affiliates.
     (b) Expansion of Board. The parties currently contemplate that until the
completion by the Company of an IPO, the Board of Directors of GP will consist
of six (6) persons. During the period prior to completion of an IPO that Swank
has the right to designate a person to serve on the Board of Directors of GP,
Swank shall have the right to maintain its proportionate Board representation in
the event of an expansion of the number of members of the Board of Directors;
provided, however, that such right to maintain the proportionate Board
representation will terminate upon completion by the Company of an IPO.
     (c) Replacement. In the event of the resignation, death, removal or
disqualification of a person designated by QRC or Swank to serve on the Board of
Directors, as set forth above, the appropriate designating party or parties
shall promptly designate a new member of the Board of Directors, and after
written notice of the designation has been given by such designating party or
parties to the other parties, each of QRC and the Investors shall vote its
Member Interests to elect such nominee to the Board of Directors.
     (d) Removal. The appropriate designating party or parties may specify that
any person designated by it to serve on the Board of Directors shall be removed
at any time and from time to time, with or without cause.
     (b) Indemnification and Insurance. So long as Swank has a right to
designate a Director pursuant to this Section 2, the GP shall maintain director
and officer insurance reasonably satisfactory to Swank.”
     (c) Section 9(a) is hereby amended and restated in its entirety as follows:
     Term. Unless earlier terminated by agreement of the parties this Agreement
shall, without any further action of any party, terminate and be of no further
force or effect upon the earlier to occur of (i) the completion of an IPO by the
Company, and (ii) the closing of the Recombination.
     (d) The following definitions are hereby added to Exhibit A to the IRA:
     “Merger Agreement” means the Agreement and Plan of Merger dated as of
July 2, 2009 among New Quest Holdings Corp., QRC, the Company, the GP, Quest
Energy Partners, L.P., Quest Energy GP, LLC, Quest Resource Acquisition Corp.,
Quest Energy Acquisition, LLC, Quest Midstream Holdings Corp. and Quest
Midstream Acquisition, LLC.
     “Recombination” means the transactions contemplated by Article 1 of the
Merger Agreement.

2



--------------------------------------------------------------------------------



 



     Section 2. Ratification of IRA. Except as expressly modified and amended
herein, all of the terms and conditions of the IRA shall remain in full force
and effect.
     Section 3. Termination of Amendment No. 1. If the Merger Agreement is
terminated for any reason, this Amendment No. 1 shall have no force and effect.
     Section 4. Governing Law. This Amendment No. 1 shall be governed by and
construed in accordance with the laws of the State of Delaware (regardless of
the laws that might otherwise govern under applicable Delaware principles of
conflicts of law) as to all matters, including matters of validity,
construction, effect, performance and remedies.
     Section 5. Facsimiles; Counterparts. This Amendment No. 1 may be executed
by facsimile signatures by any party and such signature shall be deemed binding
for all purposes hereof, without delivery of an original signature being
thereafter required. This Amendment No. 1 may be executed in one or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, the GP, QRC and the undersigned Investors
representing at least a Majority of Investors have caused this Amendment No. 1
to be signed by their respective duly authorized officers as of July 1, 2009.

            QUEST MIDSTREAM PARTNERS, L.P.   By:   Quest Midstream GP, LLC      
  Its General Partner                      By:   /s/ David C. Lawler        
David C. Lawler        President and Chief Executive Officer        QUEST
MIDSTREAM GP, LLC
      By:   /s/ David C. Lawler         David C. Lawler        President and
Chief Executive Officer        QUEST RESOURCE CORPORATION
      By:   /s/ David C. Lawler         David C. Lawler        President and
Chief Executive Officer        ALERIAN OPPORTUNITY PARTNERS IV, LP   By:  
ALERIAN OPPORTUNITY         ADVISORS IV, LLC        Its General Partner         
  By:   /s/ Gabriel Hammond         Gabriel Hammond        Managing Member

   

Signature Page to Amendment No. 1 to the Amended and Restated Investors’ Rights
Agreement

 



--------------------------------------------------------------------------------



 



         

            ALERIAN OPPORTUNITY PARTNERS IX, LP   By:   ALERIAN OPPORTUNITY    
    ADVISORS IX, LLC        Its General Partner            By:   /s/ Gabriel
Hammond         Gabriel Hammond        Managing Member        ALERIAN CAPITAL
PARTNERS, LP   By:   ALERIAN CAPITAL ADVISORS, LLC         Its General Partner 
            By:   /s/ Gabriel Hammond         Gabriel Hammond        Managing
Member        ALERIAN FOCUS PARTNERS, LP   By:   ALERIAN FOCUS ADVISORS, LLC    
    Its General Partner              By:   /s/ Gabriel Hammond         Gabriel
Hammond        Managing Member        SWANK MLP CONVERGENCE FUND, LP   By:  
SWANK ENERGY INCOME ADVISORS,         L.P.        Its General Partner      By:  
SWANK CAPITAL, LLC         Its General Partner              By:   /s/ Jerry V.
Swank         Jerry V. Swank        Manager

   

Signature Page to Amendment No. 1 to the Amended and Restated Investors’ Rights
Agreement

 



--------------------------------------------------------------------------------



 



         

            THE CUSHING MLP OPPORTUNITY FUND I, LP   By:   CARBON COUNTY
PARTNERS I, LP         Its General Partner      By:   CARBON COUNTY GP I, LLC  
      Its General Partner              By:   /s/ Jerry V. Swank         Jerry V.
Swank        Manager        BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP   By:  
SWANK ENERGY INCOME ADVISORS, L.P.
its investment advisor      By:   SWANK CAPITAL, LLC         Its General
Partner              By:   /s/ Jerry V. Swank         Jerry V. Swank       
Manager        TORTOISE CAPITAL RESOURCES
CORPORATION
      By:   /s/ Edward Russell         Edward Russell        President       
TORTOISE GAS AND OIL CORPORATION
      By:   /s/ Edward Russell         Edward Russell        President     

Signature Page to Amendment No. 1 to the Amended and Restated Investors’ Rights
Agreement

 